  Case: 1:20-cv-00398-SJD-KLL Doc #: 2 Filed: 06/17/20 Page: 1 of 6 PAGEID #: 28




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

GERALD THOMPSON,                                         Case No. 1:20-cv-398
    Plaintiff,
                                                         Dlott, J.
         vs.                                             Litkovitz, M.J.

TRAVIS TACKETT, et al.,                                  ORDER AND REPORT
     Defendants.                                         AND RECOMMENDATION


         Plaintiff Gerald Thompson, an inmate currently incarcerated at the Correctional

Reception Center (CRC) in Orient, Ohio, has filed a prisoner civil rights complaint against

defendants the Ohio Department of Rehabilitation and Corrections (ODRC); Southern Ohio

Correctional Facility (SOCF) Correctional Officer Travis Tackett; and CRC employees Dr.

McCafferty and Nurse Practitioner Corceta Hazard. (Doc. 1). Plaintiff has not paid the filing

fee or moved for leave to proceed in forma pauperis.

         The complaint includes distinct and separate factual allegations about incidents at SOCF

and CRC. Plaintiff claims that on June 18, 2018, defendant Tackett attacked him while plaintiff

was an inmate at SOCF. (Doc. 1 at PageID 7). According to plaintiff, he had to engage in two

hunger strikes to obtain medical treatment for his injuries. (Id. at PageID 7–8). Plaintiff was

subsequently transferred to the CRC. The complaint includes additional allegations regarding

the alleged denial of medical care at the CRC against the remaining defendants. (Id. at PageID

8–11).

         It appears that the case is properly filed with this Court to the extent that plaintiff brings

claims regarding his June 18, 2018 attack by defendant Tackett. SOCF is located in Scioto

County, a county within the Western Division that is served by this Court. See Local Rule

82.1(b). However, CRC is in Pickaway County, which is located within this District’s Eastern
  Case: 1:20-cv-00398-SJD-KLL Doc #: 2 Filed: 06/17/20 Page: 2 of 6 PAGEID #: 29




Division. See id. The claims contained in the instant complaint relating to incidents and

conditions occurring at CRC are separate and distinct from the one that is properly before this

Court as they arose at another location outside this Court’s purvey, involve different defendants,

and stem from different conditions and incidents occurring in different time frames. Therefore,

plaintiff’s joinder of the two sets of claims in a single civil action does not satisfy the criteria for

joinder under Fed. R. Civ. P. 20(a). Fed. R. Civ. P. 21 provides that the misjoinder of parties “is

not a ground for dismissing an action,” and the court may “on its own . . . add or drop a party”

and “sever any claim against a party.” Here, it is appropriate to order the severance of those

claims that fall outside this Court’s venue jurisdiction. Once the claims are severed, the claims

must be transferred to the Eastern Division of this Court under Local Rule 82.1 because “that is

where the rule would have required them to be brought had they been properly filed in a

separate action.” Cf. Brown v. Warden Voorhies, et al., No. 2:07-cv-13 (S.D. Ohio June 13,

2007) (Frost, J.; Kemp, M.J.) (Doc. 6, p. 3).

        With respect to the claims against Tackett at SOCF, the Court would ordinarily issue a

Deficiency Order in light of Mr. Thompson’s failure to pay the filing fee or move to proceed in

forma pauperis. However, the Court will not enter a Deficiency Order at this time because Mr.

Thompson is not entitled to proceed with this matter in forma pauperis in view of his history of

frivolous litigation.

        A prisoner’s right to proceed in forma pauperis has been restricted by Congress. In

accordance with section 804(d) of the Prison Litigation Reform Act (PLRA) of 1995, Pub. L.

No. 104-134, 110 Stat. 1321, amending 28 U.S.C. § 1915:


                                                   2
  Case: 1:20-cv-00398-SJD-KLL Doc #: 2 Filed: 06/17/20 Page: 3 of 6 PAGEID #: 30




       In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
       or proceeding under this section if the prisoner has, on 3 or more prior occasions,
       while incarcerated or detained in any facility, brought an action or appeal in a court
       of the United States that was dismissed on the grounds that it is frivolous, malicious,
       or fails to state a claim upon which relief may be granted, unless the prisoner is under
       imminent danger of serious physical injury.

28 U.S.C. § 1915(g).

       Mr. Thompson is prohibited by § 1915(g) from proceeding in forma pauperis in this case

because three prior complaints filed by him while he has been a prisoner were dismissed with

prejudice at the screening stage for failure to state a claim upon which relief may be granted. See

Thompson v. Bennett, Case No. 2:17-cv-461 (S.D. Ohio Nov. 3, 2017) (Smith, J.; Deavers, M.J.)

(Doc. 44); Thompson v. Erdos, Case No. 1:16-cv-770 (S.D. Ohio Jan. 3, 2017) (Black, J.;

Litkovitz, M.J.) (Doc. 19); Thompson v. Koch, Case No. 1:15-cv-1746 (N.D. Ohio Oct. 20, 2015)

(Gwin, J.) (Doc. 3). The previous three screening dismissals prevent the plaintiff from obtaining

pauper status in the instant action.

       In view of his three “strikes,” Mr. Thompson may not proceed in forma pauperis unless he

falls within the statutory exception set forth in 28 U.S.C. § 1915(g), which applies to prisoners

who are “under imminent danger of serious physical injury.” Under the plain language of the

statute, plaintiff must be in imminent danger at the time that he seeks to file his suit in federal

court to qualify for the exception to the “three strikes” provision of § 1915(g). See Vandiver v.

Vasbinder, 416 F. App’x 560, 561-62 (6th Cir. 2011) (and cases cited therein) (holding in

accordance with other circuit courts that “the plain language of § 1915(g) requires the imminent

danger to be contemporaneous with the complaint’s filing”); accord Chavis v. Chappius, 618 F.3d

162, 169 (2nd Cir. 2010) (citing Malik v. McGinnis, 293 F.3d 559, 563 (2nd Cir. 2002));

                                                  3
  Case: 1:20-cv-00398-SJD-KLL Doc #: 2 Filed: 06/17/20 Page: 4 of 6 PAGEID #: 31




Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003); Martin v. Shelton, 319 F.3d 1048, 1050

(8th Cir. 2003); Abdul-Akbar v. McKelvie, 239 F.3d 307, 312 (3rd Cir. 2001) (en banc); Medberry

v. Butler, 185 F.3d 1189, 1193 (11th Cir. 1999); Banos v. O’Guin, 144 F.3d 883, 884 (5th Cir.

1998) (per curiam); Chase v. O’Malley, 466 F. App’x 185, 186-87 (4th Cir. 2012) (per curiam).

Cf. Pointer v. Wilkinson, 502 F.3d 369, 371 n.1 (6th Cir. 2007). “By using the term ‘imminent,’

Congress indicated that it wanted to include a safety valve for the ‘three strikes’ rule to prevent

impending harms, not those harms that had already occurred.” Abdul-Akbar, 239 F.3d at 315.

       The Court is unable to discern from plaintiff’s complaint any facts showing he meets the

statutory exception. There is no indication that plaintiff is under “imminent danger of serious

physical injury” due to his allegation that he was attacked by defendant Tackett or denied medical

care at SOCF. Plaintiff complains about actions that occurred approximately two years ago. He

is now housed at a different institution and faces no threat of harm, let alone any imminent danger

of serious physical injury related to the allegations properly venued in this action. See Rittner v.

Kinder, 290 F. App’x 796, 797–98 (6th Cir. 2008) (“a prisoner’s assertion that he or she faced

danger in the past is insufficient to invoke the exception”); Abdul-Akbar, 239 F.3d at 315 (3rd Cir.

2001) (en banc) (allegations of past harms are insufficient to meet the exception). As plaintiff has

failed to allege particular facts showing any immediate or impending serious physical injury, he

does not meet the exception to section 1915(g).

                            IT IS THEREFORE ORDERED THAT:

       Plaintiff’s claims against defendants Dr. McCafferty, Nurse Practitioner Hazard, and the

ODRC regarding his allegations of the denial of medical treatment at CRC be severed from this


                                                  4
    Case: 1:20-cv-00398-SJD-KLL Doc #: 2 Filed: 06/17/20 Page: 5 of 6 PAGEID #: 32




case and transferred to the Eastern Division of this Court at Columbus.

        To effectuate this Order, the Clerk shall open a new case in the Eastern Division and shall

file all the documents of record that have been filed thus far in this case in the new case.

However, the Clerk shall cause the docket in the new case to reflect as defendants only those

parties identified as defendants in the severed cause of action.

                            IT IS THEREFORE RECOMMENDED THAT:

        1. Plaintiff be ordered to pay the full $400 fee ($350 filing fee plus $50 administrative

fee) required to commence this action within thirty (30) days, and that plaintiff be notified that his

failure to pay the full $400 fee within thirty days will result in the dismissal of his action. See In

re Alea, 286 F.3d 378, 382 (6th Cir. 2002).

        2. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an

appeal of any Order adopting this Report and Recommendation would not be taken in good faith.

See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997).




Date: June 16, 2020
                                                       Karen L. Litkovitz
                                                       United States Magistrate Judge




.




                                                  5
  Case: 1:20-cv-00398-SJD-KLL Doc #: 2 Filed: 06/17/20 Page: 6 of 6 PAGEID #: 33




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


GERALD THOMPSON,                                     Case No. 1:20-cv-398
    Plaintiff,
                                                     Dlott, J.
       vs.                                           Litkovitz, M.J.

TRAVIS TACKETT, et al.,
     Defendants.


                                            NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to this Report & Recommendation (AR&R@) within FOURTEEN (14) DAYS after being served

with a copy thereof. That period may be extended further by the Court on timely motion by either

side for an extension of time. All objections shall specify the portion(s) of the R&R objected to,

and shall be accompanied by a memorandum of law in support of the objections. A party shall

respond to an opponent=s objections within FOURTEEN DAYS after being served with a copy of

those objections. Failure to make objections in accordance with this procedure may forfeit rights

on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th

Cir. 1981).
